John I. Purtle, Justice, dissenting. I would grant the petition to stay our proceedings pending petitioner’s application for relief in federal court. We allow indigents to file handwritten briefs when we permit counsel to withdraw. Our Rule 11 (h) states in part: “The clerk of this court shall furnish the appellant with a copy of his counsel’s brief, and advise the appellant that he has 30 days within which to raise any points that he chooses and that this may be done in typewritten or handprinted form and accompanied by his affidavit that he has not received any [paid] assistance from any inmate. . . .” We also provide that an indigent appellant’s appointed attorney has the right to have the Attorney General print the briefs. See Rule 11(g). We should recognize the tremendous handicap that an indigent inmate encounters in trying to get a brief printed. I would allow this motion.